Citation Nr: 0600105	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  02-06 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for duodenal ulcer 
disease.  

2.	Entitlement to service connection for cardiovascular 
disease, including atrial fibrillation.  

3.	Entitlement to service connection for hepatitis.  

4.	Entitlement to service connection for the residuals of a 
contusion of the mastoid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before an Acting 
Veterans Law Judge in February 2003.  

The case was remanded by the Board in December 2003.  

It is noted that, in addition to the issues currently before 
the Board, service connection for frostbite of the feet and 
bilateral hearing loss was previously before the Board.  
Following remand by the Board, service connection was granted 
for these disabilities by rating decision dated in February 
2005.  


FINDINGS OF FACT

1.	Duodenal ulcer disease is not currently demonstrated.  

2.	Cardiovascular disease, including atrial fibrillation, was 
not evident during service or until many years thereafter and 
is not shown to have been caused by any in-service event.

3.	Residuals of a contusion of the mastoid are not currently 
demonstrated.  

4.	Jaundice shown during service is not shown to be related 
to the diagnosis of hepatitis made many years after 
separation from service.  


CONCLUSIONS OF LAW

1.	Duodenal ulcer disease was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.	Cardiovascular disease, including atrial fibrillation, was 
neither incurred in nor aggravated by service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

3.	Hepatitis was neither incurred in nor aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.	Residuals of a contusion of the mastoid were neither 
incurred in nor aggravated by service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in June 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the VCAA 
notice provided to the appellant was given after the initial 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  In addition, during the 
entire pendency of the appeal, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Thus, to decide the appeal now would not be 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005)

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  In addition, certain chronic diseases, 
including duodenal ulcer disease and cardiovascular disease, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran contends that service connection should be 
established for duodenal ulcer disease, heart disease, 
hepatitis, and the residuals of a contusion of the mastoid.  
He has testified at a hearing on appeal, pointing out that his 
service medical records showed that he had sustained a 
contusion of the mastoid and had manifested tachycardia, and 
hepatitis during service.  He stated that he believes that his 
current disorders are related to those manifested while he was 
on active duty.  It is noted; however, that he is a layman, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Review of the service medical records shows that the veteran 
was treated in 1943 for a contusion of the right mastoid, was 
noted to have simple tachycardia, cause undetermined, in 1944, 
and, in 1945 was treated for acute infectious hepatitis with 
jaundice.  On examination for separation from service, it was 
noted that he had been treated for yellow jaundice.  No 
abnormality of the ears, abdomen, or cardiovascular system 
were noted and blood serology was negative.

Evidence of treatment that the veteran received subsequent to 
service includes private treatment records showing that he was 
diagnosed as having duodenal ulcer disease in October 1974.  
Records date in  May 1992 show treatment for atrial 
fibrillation and coronary artery disease, which had its first 
onset in April 1992.  VA audiometric evaluations showed 
bilateral sensorineuroal hearing loss (for which service 
connection has been established), but examination in May 1996, 
showed no active ear disease.  Additional treatment records 
continued to show evidence of duodenal ulcer disease, and 
heart disease.  

In an April 1997 statement, Dr. Deocampo indicated that the 
veteran had been under his care since 1977 for several medical 
conditions, including ASHD, duodenal ulcer, atrial 
fibrillation, permanent pacemaker, hypertension, and irritable 
bowel syndrome.  It was indicated that the veteran suffered 
from frostbite, TB, malaria, liver enlargement, jaundice, 
perforated ulcer, back, leg and both knee ailments 
approximately in 1944.  It was indicated that to the best of 
his knowledge that information was true, but that he did not 
treat the veteran immediately after the incident in 1944.  It 
was stated that, in his medical opinion, the veteran's 
conditions are related to his past traumas and exposures of 
the war.

A statement, dated in July 2002, was received from a private 
medical care provider who indicated that he had first seen 
the veteran in November 2001 and had examined the veteran in 
June 2002.  It was reported that the veteran had a known 
history of congestive heart failure, coronary artery disease, 
cardiomyopathy, chronic atrial fibrillation, sixth (sic) 
sinus syndrome, status post permanent pacemaker, and possible 
previous history of hepatitis.  The veteran's reported 
history of service during World War II was related, including 
that fact that the veteran suffered from battle fatigue, 
chest pain, malaria, hepatitis, and frostbite.  The examiner 
stated that, while it was difficult for him to actually know 
the consequences of these illnesses from the veteran's early 
years in the war, it was his opinion that it was possible 
that some of these chronic medical conditions could be in 
some way related to the stress experiences the veteran had as 
a young man during World War II.  He conceded that he had no 
concrete evidence to prove or disprove this opinion and that 
he had no proof of the prior illnesses reported, include the 
malaria, frost bite and hepatitis.

In an attempt to ascertain the precise nature of the 
veteran's disabilities and whether it was at least as likely 
as not that any disorders may be related to service, the 
veteran was examined by VA in October 2004.  At that time, 
the veteran's entire claims folder was thoroughly reviewed.  
Regarding the veteran's heart disease, the veteran was 
diagnosed with atrial fibrillation in 1992.  An 
echocardiogram in 2000 showed a large right atrium and right 
ventricle, with massive tricuspid regurgitation; ejection 
fraction of 55 percent, which was normal; and cardiomyopathy.  
The veteran also had a diagnosis of sick sinus syndrome in 
the 1980's and a pacemaker was placed at that time.  
Regarding the veteran's hepatitis, the veteran indicated that 
he did not know what type of hepatitis he developed, but did 
recall that he had developed jaundice during service.  He 
denied any blood transfusion at any time, denied IV drug use 
or sharing of needles at any time, and denied any high-risk 
sexual activity at any time.  He was a nondrinker and had 
never been a heavy drinker in the past.  Other than the 
initial hospitalization for his jaundice, he had had no 
further complications or liver damage.  Regarding his 
stomach, he had been diagnosed with duodenal ulcer disease 
back in 1970 and was hospitalized at that time.  He currently 
experienced symptoms of abdominal pain at times, that was 
usually relieved with meals.  He denied nausea or vomiting or 
having any blood in his stool or melena.  He had not had any 
change in bowel habits or significant weight loss.

The diagnoses included an upper gastrointestinal series study 
that showed no abdominal disease, presumed hypertension with 
cardiomyopathy, congestive heart failure, and atrial 
fibrillation.  The atrial fibrillation was more likely than 
not secondary to cardiomyopathy, which is presumed to be 
secondary to hypertension.  It was less likely than not that 
the heart disease was related to the psychiatric disorder for 
which service connection was in effect, post-traumatic stress 
disorder (PTSD).  It was noted that the veteran had a 
hepatitis infection in the past, without a carrier slate.  It 
could not be determined whether it was service related; 
however, it appeared to be less likely than not given that 
the veteran provided no risk factors.  

The veteran was shown to have duodenal ulcer disease in the 
past, but he has no current disability for which service 
connection may be established.  As the disorder was not 
manifested in service and is not currently manifested, 
service connection must be denied.  In the absence of proof 
of a disability, there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The veteran is seeking service connection for cardiovascular 
disease, including atrial fibrillation.  This was first 
demonstrated in 1992, many years after the veteran's 
separation from active duty.  No relationship has been drawn 
between the current disability and the episode of tachycardia 
that the veteran was noted to have in service.  Neither has a 
relationship between the veteran's service connected PTSD and 
the development of heart disease been demonstrated by a 
preponderance of the evidence.  While private medical care 
providers in April 1997 and July 2002,  indicated that there 
was a possibility that such a relationship could exist, both 
opinions are based on the history as reported by the veteran 
and there is no indication that either examiner reviewed the 
veteran's claims files, including the service and post-
service medical records.  Both private opinions are 
speculative in that they both indicate merely a possibility 
of a nexus between the veteran's cardiovascular conditions 
and his service.  On the contrary, the VA examiner in 2004 
stated that it was less likely than not that there was a 
relationship after a full review of the veteran's service and 
post-service records.  The credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  The weight placed on a medical professional's opinion 
depends on factors such as the reasoning employed by the 
medical professional and whether or not, and the extent to 
which, he or she reviewed prior clinical records and other 
evidence.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  In this case, the opinion by the VA doctor is more 
probative than the private medical opinions because it was 
based on a full review of the claims file and provides a 
definite, rather than a speculative, opinion.  Under these 
circumstances, service connection for the veteran's heart 
disease is denied.  

The veteran requests service connection for the residuals of 
a contusion of the mastoid that was noted during service.  
Review of the record shows that on examination by VA in 1996, 
no ear disease, other than hearing loss for which service 
connection has been established, was found.  As no residuals 
of a contusion of the mastoid has been demonstrated, service 
connection is denied.  In the absence of proof of a 
disability, there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Finally, the veteran claims service connection for hepatitis.  
It is noted that he was noted to have jaundice during 
service, and he has testified that his current disability 
must be related thereto.  The VA examiner who evaluated the 
veteran in 2004 did not believe that there was any 
relationship between any current hepatitis that the veteran 
might have and the jaundice shown during service.  As noted 
above, the Board finds the VA examiner's opinion more 
probative than those of the private examiners because it was 
based on a full review of the medical evidence of record .  
Therefore service connection is not warranted.  


ORDER

Service connection for duodenal ulcer disease; cardiovascular 
disease, including atrial fibrillation; residuals of a 
contusion of the mastoid; and hepatitis is denied.  



	                        
____________________________________________
	K.J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


